*68OPINION.
Sternhagen:
When on February 24,1919, Congress passed the Revenue Act of 1918, the bill having originated in the House in the preceding September, before the Armistice, it was known to all that the Government had made many contracts for war supplies at war prices, that the Armistice had necessitated their abrogation, and that settlement of the Government’s obligations must be fairly and promptly made. To this end the Dent Act was under consideration and was soon enacted on March 2,1919. Since “ the purpose of the high rates was, in effect, to confiscate so-called war profits and to prevent the making of extortionate profits from the war,” Walcott Lathe Co., 2 B. T. A. 1231, 1236, consistency required that war profits derived from the Government should be subjected to such high rates, even although by the delay of settlement they were not realized until 1919 after the war emergency was over. By section 301 there was imposed the profits tax at the higher rates for 1918 and the lower rates for 1919 and thereafter, “except corporations taxable under subdivision (c).” Subdivision (c) imposed a different tax for 1919 and thereafter “upon the net income of every corporation which derives in such year a net income of more than $10,000 from any Government contract or contracts made between April 6, 1917, and November 11, 1918, both dates inclusive,” and this tax was the sum of a proportionate tax at 1918 rates allocable to the income “ attributable to such Government contract or contracts” and a proportionate tax at 1919 rates allocable to the income not so attributable. Thus the statute clearly taxes at this composite rate the corporation which “derives” net income from a Government contract made between the dates mentioned, and imposes the higher 1918 rates proportionately upon the income “ attributable ” to such contract.
The petitioner made seven such contracts which had not been fully performed at the time of the Armistice and by reason of which it was entitled to receive substantial profits. If these profits had been received either by way of performance or by way of liquidation directly, they would clearly have been attributable to the Government contracts and thus measured the tax at 1918 rates. Whether there was such a situation in respect of contracts of this petitioner other than the seven in question does not appear, and in the absence of a showing by petitioner to the contrary we must assume that the petitioner was within the class of corporations deriving income from Government contracts. The Commissioner has found petitioner to be in that class and the petitioner does not establish error in that *69respect unless it proves a complete negative — that none of its income was so derived. Even if we were to hold with petitioner in its principal contention that the particular income in question was not attributable to the seven contracts made before November 11, 1918, and thus not subject to 1918 rates, it might still be true that, by reason of other income derived from Government contracts, the corporation would be subject to the composite rate of subdivision (c). We therefore hold, for lack of evidence to the contrary, that the petitioner was within the class of corporations taxable under subdivision (c).
The petitioner’s principal concern, however, is to prove that the income in question is not within the portion of its income which goes to measure the 1918 rates; and hence, instead of proving literally, as it seeks to do, that this income was not “ derived ” from Government contracts, — a matter, as we have seen, which concerns only the question of whether a corporation is within the subdivision at all, — it must prove that the income in question is not subject to “the rates specified in subdivision (a)” because it is not “attributable to such Government contract or contracts.” This it seeks to do by an ai'gument that the so-called cancellation agreements were complete new contracts made after the Armistice and superseded the supply contracts, and that, since the amounts received were in fulfillment of the cancellation agreements, they can not be attributed to the statutory war contracts. It cites authority that the two contracts are separate and distinct and that disputes under a cancellation contract are determinable by reference to the new contract and not the one superseded.
The argument is in our opinion too superficial to dispose of the merits of the question. It leaves out of consideration the outstanding intendment of the statute to impose 1918 rates upon income from war contracts irrespective of the year of receipt, and imputes to the legislation a difference in tax measured by the adventitious circumstance of the time and form of settlement. It is not to be supposed that Congress would impose high taxes upon those who received settlement later under the Dent Act and low taxes on those who were fortunate enough to negotiate an early agreement of settlement.
Furthermore, we are of opinion that not only is the Commissioner acting within the intendment of the Act but also within its letter. The original contracts were alone the cause of petitioner’s receipt of the income. Without them there would have been no settlement, no subsequent agreement, no award, or no payment. From them the Government derived some of its supplies and its obligation to compensate, and the petitioner derived its compensation both for *70the supplies furnished and for the situation confronting it by reason of the Armistice. The cancellation agreement only expedited and regulated the settlement of this compensation. When it was received or accrued it was directly attributable to the Government contracts made before November 11, 1918.

Judgment will be entered for the Commissioner.